Citation Nr: 0320818	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  95-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating action of 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied, inter alia, the benefit 
sought on appeal.  

The Board remanded the case in November 1996, October 1997, 
and May 2000 for further development.  The Board ordered 
additional development in January 2003 pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In accordance with the Board's January 2003 order to its 
evidence development unit another attempt was made to 
schedule the veteran for a VA cardiovascular examination in 
order to determine the nature and etiology of her claimed 
mitral valve prolapse.  Unfortunately, the appellant failed 
to report for an examination.  

While the additional evidence secured by the Board is limited 
to evidence showing that the veteran failed to report for a 
VA examination, the fact remains that this evidence has yet 
to be reviewed by the RO.  Given the fact that provisions of 
38 C.F.R. § 19.9(a)(2) have been invalidated by the United 
States Court of Appeals for the Federal Circuit, Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board may not, as a matter of law, 
consider the appellant's failure to report for her 
examination in the first instance.

Therefore this case must be REMANDED for the following:

The RO must readjudicate the issue of 
entitlement to service connection for 
mitral valve prolapse, on the basis of 
all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the veteran must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  The RO 
must particularly ensure that the 
provisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), have been fully 
complied with and that the appellant has 
been provided specific notice of what 
evidence she must submit and what 
evidence VA will secure in developing her 
claim.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




